 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarren Paint and Color CompanyandTeamsters,Chauffeurs,Helpers & Taxicab Drivers Local Union No.327, affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Cases Nos. 26-CA-1352 and26-CA-1352-2.May 9, 1963DECISION AND ORDEROn February 27, 1963, Trial Examiner Benjamin B. Lipton issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedIntermediate Report.Thereafter Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in these cases, including theexceptions and brief, and hereby adopts the findings, conclusions, andrecommendations 1 of the Trial Examiner.ORDERThe Board hereby adopts as its Order the Recommended Order 2of the Trial Examiner.1 For the reason given in his dissent in the IsisPlumbing i HeatingCo.case, 138 NLRB716, Member Rodgers would not grant any interest in this case.9 The notice appended to the Intermediate Report is hereby modified by inserting thephrase "and the Universal Military Training and Service Act of 1948, as amended" afterthe phrase"Selective Service Act"which appears in the "Note"thereof.INTERMEDIATE REPORTSTATEMENT OF THE CASESA hearingwas held before Trial Examiner Benjamin B.Lipton inNashville,Tennessee,on November 15 and 16, 1962, involvingallegationsby the GeneralCounsel thatthe Respondent engaged in various acts of interference,restraint, andcoercion and discriminatorily terminated two employees,in violation of Section8(a)(1) and(3) of the Act.'All partieswere represented and participated in thehearing, andtheywaived oral argument on the record.Respondentfiled a briefwhich has been duly considered.Upon the entirerecord in the cases and from myobservation of thewitnesses,2I make the following:1 The original charge in Case No. 26-CA-1352 was filed and served on August 14,1962, and the original charge in Case No. 26-CA-1352-2 was filed and served on Septem-ber 11, 1962.2 All credibility findings herein are based in whole or in part on the demeanor of thewitnesses on the stand.142 NLRB No. 62. WARREN PAINT AND COLOR COMPANYFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT495Respondent,at its plant and principal office in Nashville Tennessee,is engaged inthemanufacture of paint products.During the 12 months preceding issuance ofthe complaint,Respondent had a direct outflow of finished products in interstatecommerce valued in excess of $50,000 and a direct inflow of purchased materialsin interstate commerce valued in excess of $50,000.Respondent admits,and I find,that it is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDTeamsters,Chauffeurs,Helpers&Taxicab Drivers Local Union No. 327, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Help-ers of America,herein called the Union,is a labor organization within the meaningof the Act.IN. THE UNFAIR LABOR PRACTICESA. Background and settingEarly in August 1962,3the Union was approached by employees Samuel NelsonFinney and Charles B. Williams for the purpose of organizing Respondent's plant.On August 7 and 8,Finney and Williams obtained from 29 of about 49 employeesin the plant signed authorization cards for the Union to represent them.On August9, the Union wrote Respondent requesting recognition as majority representative,and on August 13, Respondent replied imposing the condition that the Union obtaina Board certification.Thereafter,on August 15, the Union filed a representationpetition;on September 7, following a hearing,the Regional Director issued a Decisionand Direction of Election; 4and on October 2, an election was held in which theUnion lost.On November 9, the Regional Director issued a decision setting asidethe election and directing that a new election be held,in view of certain objectionsfiled by the Union which,upon investigation,were found to have merit.The ob-jectionswhich the Regional Director found meritorious involved conduct by Re-spondent which is similar in substantial respects to that alleged herein as violatingSection 8(a)(1).5All relevant events in the present proceeding occurred duringthe period from the Union's inception at Respondent'splant to the date of theBoard election.B. SupervisorsRespondent admits, and I find, that the following individuals are supervisors withinthe meaning of the Act: Joe M. Warren,president;Edward Harper,Jr., technicaldirector;Charles O. Tucker,production supervisor;and Charles W. Cope, shippingclerk.In the instant complaint case, Respondent disputes the alleged supervisorystatus of Nicholas J. Storto, a salaried research chemist.PresidentWarren hadtestified in the representation case hearing that Storto 6 assigned particular workto employees in the laboratory,was required to oversee such work,and had theeffective power to make recommendations in regard to promotions,transfers andlayoffs.Warren,being "refreshed"as to his prior testimony,admitted to the truththereof but added that Storto had never exercised his recommendatory powers.Particularly as the possession of supervisory"authority"is sufficient for purposesof the statutory definition in Section 2 (11), I find that Storto was a supervisor underthe Act.C. Interference,restraint,and coercion1.Supervisor Harper 7Harper admitted that he undertook,about August 22, to interrogate individuallyalmost all the employees in the plant,during working hours and at their work0 All dates herein are in the year 1962 unless otherwise specified.Case No. 26-RC-1823.5In considering the alleged unfair labor practices, I have assigned no weight to theRegional Director's findings on the Union's objections to the election.Storto was no longer employed with Respondent at the time of thishearing.7It is fairly apparent from the record that Harper, as part of or in addition to hisduties as technical director, carried out high level functions of general supervisionthroughout the plant. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDstation,as to how they felt about the Union.8 Specific testimony was given byTroy Martin, Allen Young, and James E. Horn thateachof them was approachedby Harper who wanted to know if they had signed a union card.Without contra-diction,Milton Bonner credibly testified concerning a conversation he had withHarper on about August 21.Harper told Bonner that if the employees "wouldvote the union out," they would receive certain new benefits, including a raise "acrossthe board" of 25 cents an hour, 2 weeks' paid vacation, 2 weeks' sick leave, andpaid-up insurance.Harper gave "his word" to Bonner that the promises would bekept but indicated that nothing would be done until after the election. Bonner wasasked to "go around and tell the rest of the men about it," which Bonner did tothe extent of relating the conversation to eight employees in the shipping room.2.PresidentWarrenAbout August 10, Warren asked Charles R. Terry if he had gotten "one of themunion papers" and told him he could do more for him than any union. In thelatter part of August, Warren inquired of William Easley whether he had signeda union card.About September 2, Warren told Easley that "if everything workedout" the employees would get a raise of 25 cents an hour.About September 16,Warren interrogated Robert A. Flippin, Jr., as to how he felt about the Union, andstated that he could do more for him than the Union could.Warren also indicatedthat if the Union came in Flippin could no longer work in the plant when there wasno work for him in his regular job as truckdriver.9About September 21, Warrentold Troy Martin and Howard Thompson 10 that he could do more for them thanany union. Specifically he said that if they got drunk and landed in jail, he wouldget them out, which no union would do.On August 24, Warren approached Milton Bonner at his work station while Bonnerwas talking to Supervisor Tucker concerning the Union.Warren asserted that hecould and would do more for Bonner than any union, at which point Tucker left.itIn the remainder of the conversation, so far as relevant, Warren said that he knewthat Bonner had gone toa union meeting, that he was "goingto put all colored inhere" 12 (i.e., the shipping room), and that the employees would receive paidvacation, sick leave, and a raise of 25 cents an hour.13The foregoing is based on the credible testimony of the employees involved.War-ren admitted he asked five or six employees on or about August 13 how they feltabout the Union, but denied that he spoke to any employees regarding the Union afterreceiving notice of the representation petition, filed by the Union on August 15.3.Supervisor StortoWalter Jack Taylor credibly testified as to a conversation with Storto in the latterpart of August. Storto told him that Technical Director Harper had asked him totell Taylor that, if the Union were voted out, there would be a 25-centraise,2 weeks'vacation, 2 weeks' sick leave, and paid-up insurance.14By the above-described statements of President Warren, Technical Director Harper,and Supervisor Storto, I find that Respondent interfered with, restrained, and coercedemployees in violation of Section 8(a)(1) of the Act.To discourage their unionadherence or activities, specific benefits were promised by Warren to Easley, Flippin,and Bonner; by Storto to Taylor; and by Harper to Bonner.Harper's use of manage-ment power to instruct Bonner "to go around and tell the rest of the men" about his8 As his reason for these interrogations, Harper testified he was "merely curious" as towhether the Union had the required showing of interest among the employees to obtaina Board election9 Flippin, who was hourly paid, worked in the plant about 2 or 3 days a week when hewas not on a driving assignment.Thompson did not testify.Tucker corroborated this part of the conversation12 BonnerIs a Negro.1As expressed by Bonner, Warren confirmedthe promises made to him by Harper,supra.is Storto did not testify, but his affidavit given to a Board agent was agreed to be placedin evidence in lieu of his testimonyStorto averred,inter alia,that Taylor spoke to himabout the "word" going around the plant that if the Union were voted out, the employeeswould receive specified benefits from Respondent, but that Storto did not denyor confirmthis information to TaylorIn view of the findingsabove of similar statements madeby Harper and Warren, the testimony of Taylor plainly appears the more plausible. WARREN PAINT AND COLOR COMPANY497promises of benefit was itself a violation.15Warren's statement to Bonner that hewould"put all colored"in the shipping room was an improper inducement;and hisindication that he knew Bonner had gone to a union meeting unlawfully conveyed theimpression that the employees' activities were under surveillance.Warren's remarksto various employees that he could do more for them than the Union or any unionembodied a promise of substance, particularly in the context of the specific induce-ments concurrently disseminated in the plant.Warren threatened to deprive Flippinof work in the plant when he was not employed in driving duties. The extensiveinterrogations of employees by Harper and Warren, especially in light of other unfairlabor practices committed, were clearly of the variety consistently held to be coerciveby the Board.However, Warren's statement to Martin and Thompson that he wouldget them out of jail if they were arrested for being drunk is too fragmentary andambiguous to support the finding of a violation.D. The discriminatory "layoffs"1.Samuel Nelson FinneyIn April 1953, Finney commenced employment with Respondent in the shippingdepartment and a few months later was assigned the job of "assistant" in the labora-tory, where he worked until he was "laid off" on August 8.As earlier noted, Finney together with Charles B. Williams sought out the Unionto have Respondent's employees organized.After talking among themselves forabout a week, on August 4, they contacted the Union, and on August 6, they held ameeting with Union Organizer George Broda.On August 7 and 8, Finney andWilliams engaged in an intensive campaign to sign up employees in the Union. Theysolicited employees at the plant before starting time and during the breaks, and alsotelephoned and visited a few employees at their homes.At about 4:25 p.m. onWednesday, August 8, Finney was summoned by Technical Director Harper.Harper handed Finney a week's pay and a week's vacation and informed him that hewas being laid off.isWhen Finney asked why, Harper had first said he did not know,and then replied, "We are cutting down and there is going to be more"On August 9, at about 9 a.m., Finney returned to see Harper at the plant, havingbeen advised by Union Agent Broda to go back and get a "layoff slip." After Harperwrote out the slip, he motioned for Finney to follow him.As they walked throughthe aisles, Harper asked Finney, "Were you agitating for the union?" Finney answeredthat he was. In further conversation, Harper agreed to give Finney a job recom-mendation if he needed one.On August 15, about 1 to 2 p.m., Supervisor Tucker called Finney on the telephonestating that PresidentWarren had asked him, Tucker, and employee SterlingThompson to go out to see Finney and talk to him. About 20 minutes later, Tuckerand Thompson arrived at the Finney home and spoke to Finney in the presence ofMary Finney, his wife. They indicated Warren had sent them to talk to Finney to tryto get the Union stopped. They said Warren would be willing to sign a contract givingthe employees a raise now and a blanket raise each year if they would just forgetabout the Union. They mentioned specific amounts as a wage raise, increasing theiroffers from 10 cents to 35 cents an hour, and then said, "we aregoingto give youwhat you all want if you will forget the union." Finney asked what would preventWarren from firing him the next week after the contract was signed. In reply,Thompson suggested that Finney get a lawyer to draw up a personal contract andWarren would sign it.At the conclusion Finney stated he would have to talk tothe rest of the employees.As Tucker and Thompson were about to leave, MaryFinney remarked that "the way they are talking," Finney had "better go on backto work." Thompson thereupon said, "Yes, come on back, it's all right." However,Tucker disapproved, saying he "wouldn't do it until this thing is settled."In the evening of August 15, after Finney had discussed the matter with Williams,they visited Tucker at his home.17Tucker repeated, particularly forWilliams'benefit, substantially the same things he said at Finney's house that afternoon.18Supervisor Tucker's testimony was not materially at variance with the foregoing,except that he said he visited Finney's home as a friend and "strictly on his own."15 SeeBabcock& TV,lcorCo , 128 NLRB 239 ;New England Upholstery Co.,121 NLRB234.16Wednesday was the end of the pay period, but the regular pay day was on Friday17Williams testified that Tucker told him, at about 4 :30 p m.at the plant,that Warrenhad sent him to talk to Finney about a "settlement "18 The preceding is based on the credible testimony of Samuel Nelson Finney, MaryFinney, and Charles B. Williams. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe maintainedthat he wasnot authorizedby, and hadnot discussedthe matter with,PresidentWarren before or after the conversations with Finney and Williams.19As a supervisor, Tucker's conductis inany event imputable to Respondent. StanleyThompson,an employee,was not called to testify.His presence with Tucker atthe Finney home during working hours on August 15, in the absence of Respondent'sexplanationtherefor, clearly refutes the testimony of Tucker and supports that ofFinney and Williams that Tucker and Thompson wereactingasagentsofRespondent 2°Inconsistently, Tucker indicated that his firstinformationof Finney's connectionwith the Unioncame fromTechnical Director Harper.Early in themorning ofAugust 9, Harper had mentioned to him that the Union "was trying to organizethe Company, and he said he heard Mr. Finney wasin it."Following this discus-sionwith Harper, and some time before 9 or 10 a.m. on August 9, Tucker in thecompany of Salesman Vandiver saw Finney at the plant and asked him why hechose the Teamsters?'As shown, in the morning of August 9, Harper had askedFinney whether he was "agitating for a union here," and received an affirmativeresponse.Harper testified this washisfirst "knowledge" of the Union and of Finney'srole therein, although he had earlier "suspicioned"unionactivities upon observinggroups of employees talking in the plant. From Tucker's testimony, it would appearthat Harper advised Tucker concerning Finney'sunion interestbeforeHarper spoke toFinney thatmorningof August 9, as related above.Tucker's testimonycontains significantadmissions in other respects.He said thereason he decided, on August 15, to approach Finney, as one having influence withthe employees, was because Finney had asked him to signa unioncard and he knewthat Finney had solicited other employees.The clear purport of this admission isthat Respondent was aware of Finney's unionleadership before Finney's terminationon August 8, Indeed, the circumstances of the August 15 visit to the Finney housealone would permit such an inference to be drawn.Respondent's defense, through Harper's testimony, is that Finney was laid offbecause of a lack of work, and it was intended that he would be recalled.Harperadmitted that Finney was a "valuable" and "dutiful" employee over the 9 years ofhis employment, and that Finney was the only employee in the laboratory at thattime having "special talents" in a "rather artful science of tinting" paints.Finneyhad received raises froman initial90 cents to $2 per hour, had been complimentedand never reprimanded.At the hearing, Harper indicated certain factors which sub-stantively entered into the decision to select Finney for "layoff" as against a junioremployee, Walter Jack Taylor, who was retained. (1) Tucker had told Harper thatFinney was "reluctant" to substitute for a tinter who was going on vacation.Harperthen assigned Finney to this temporary job, which Finney held at the time of histermination.Harper termed Finney's conduct as "insubordination"; (2) Harpersaid something was "eating at" Finney in the last several months; but he did notbring this to anyone's attention; (3) Respondent effected an economy by lettingFinney go at $2 an hour while retaining Taylor who made $1.50 an hour.Harper'saffidavit given to a Boardagenton August 30 states unequivocally that Finney waslaid offsolelydue to a lack of work in his department.Upon being questioned inthe matter, Harper said there was "no reason to" mention Finney's "insubordina-tion" to the Boardagentstaking his affidavit 22Additionally,it isnoted that Finney, having a temporaryassignmentas a tinter,was "laid off" on a Wednesday even though the employee on vacation for whomFinney was substituting was not due to return until the following Monday.AfterFinney's "layoff," a new employee was hired in the laboratory who, Harper testified,was merely a replacement for a summer student who left in mid-August. Finally,a critical consideration operating against Respondent's defense is the evidence ofRespondents'various offers of benefit to Finney on August 15 as an inducementto have the Union stopped.These overtures to Finney clearly reflect Respondent's10I do not accept as credible Tucker's testimony that Finney asked him after the dis-cussionsin the evening of August 15 not to say anything at the plant about the meeting;that Finney stated he and Williams would not say anything to the men about it; andthat he, Tucker, agreed and never mentioned these discussions to President Warren.20 Excepting admissions, Tucker's testimony is not credited, as I find, among otherthings, that it contains obvious inconsistencies and inherent implausibilities.u According to Tucker, Finney's reply was that "he wanted somebody as tough as Mr.Warren."xaAs a witness, Harper impressed me as being disingenuous and unreliable.At timeshe gave changing and evasive testimony.Apart from his admissions, he is generally notcredited. WARREN PAINT AND COLOR COMPANY499discriminatorymotive in regard to Finney and its readiness to take him back ifthe union threat were eliminated.Accordingly, I find that the Respondent further independently violated Section8(a)(1) by Technical Director Harper's interrogation of Finney on August 9; andby the August 15 conduct of Supervisor Tucker and employee Thompson, asRespondent's agents, in offering benefits to the employees and to Finney and condi-tioning Finney's return to work upon abandonment of the Union.In particular view of Finney's leadership in the Union; Respondent's knowledgethereof; the timing of his "layoff" in relation to the Union's organizational driveand his activity therein; and the admissions inherent in the visit to the Finney homeon August 15, I conclude that Respondent discriminatorily terminated Finney inviolation of Section 8(a)(3), as alleged.2. James E. HornHorn was hired on April 27, 1962, as an order clerk in the shipping department,and on September 7, he was "laid off" for "lack of work."Horn became active inbehalf of the Union from the outset, having signed a union authorization card onAugust 8, solicited other employees to sign cards and to vote for the Union, andattended four of the five union meetings held.As earlier found, Technical DirectorHarper interrogated Horn concerning the Union.In Horn's case, Harper admits that the "layoff" was not because of any lack ofwork, although this was the only reason given to Horn.At the hearing, Harperstated that the "primary reason" was "a suspicion of theft," but that Respondenthad no proof, and it was not trying to keep Horn from having another job.Elmer E. McBride, a shipping employee, testified for Respondent concerning thecircumstances giving rise to the alleged suspicion of theft.On September 7, about11:30 a.m., Shipping Supervisor Charles W. Cope asked McBride to help him keepwatch over a case of paint which someone had put on the edge of the shippingplatform.They were suspicious because the case did not have the usual markingof a customer's name, as ready for shipment.At 11:57 a.m., about lunch time,McBride saw Horn put the case of paint on his shoulder and carried it out towardthe street where McBride knew Horn's car was parked.As was his custom, Horndrove home for lunch that day.McBride reported the matter to Cope.On cross-examination,McBride indicated that there was no evidence of any paint missingfrom inventory, that he had seen unmarked cases of paint on the dock before, thatemployees ordinarily buy paint from Respondent, and that he had oftenseen em-ployees carry paint out of the plant.He stated, however, that he knew this case ofpaint had not been sold, because he and Cope were the ones who sold paint toemployees.On rebuttal, Horn testified he had purchased 3 gallons of paint from Respondent,put the paint in a used box, and at lunch time, took the paint home in his car.Payment for the paint was taken out of his check.He returned after lunch, con-tinued to work, and at the close of day Harper gave him his layoff ship indicatingas the reason, "lack of work."Respondent never made any mention to Horn, andhe had no knowledge, until later advised by a Board agent, that he was suspected ofstealing paint.Horn's testimony that payment for the paint came out of his paycheck, if untrue,could readily have been refuted by Respondent 23The circumstances are such thatRespondent had to have the definite knowledge in the matter-either that Horn didsteal the paint or that he did not.There is no basis in these facts for a "suspicion"of theft.Imust, therefore, reject this ground urged by Respondent and conclude that it wasan afterthought and an artifice resorted to by Respondent to cover its true motive.In view of the timing of Horn's discharge during the currency of the union drive, theuncontroverted evidence of Horn's active participation therein,24 Respondent's animustoward the Union as shown from the various violations described, and the falseground Respondent asserted to justify the layoff, I find that Horn was dischargedfor discriminatory reasons, and that Respondent thereby violated Section 8(a)(3),as alleged.23Note is made that September 7 was a Friday, the end of the workweek and the usualpay day24As earlier found, President Warren said he knew of Bonner's presence at a unionmeeting ; inferentially he knew of others712-548-64-vol 14233 500DECISIONSOF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connec-tion with the operations of Respondent described in section I, above, have a close,intimate,and substantial relation totrade, traffic, andcommerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Iwill recommend that it cease and desist therefrom 25 and take certain affirmativeaction designed to effectuate the policies of the Act.It will be recommended that Respondent offer Samuel Nelson Finney and James E.Horn immediate and full reinstatement to their former and substantially equivalentpositions,without prejudice to their seniority or other rights and privileges, andmake them whole for any loss of earnings suffered by reason of the discriminationagainst them by payment to them a sum of money equal to that which they normallywould have earned, absent the discrimination, from the date of their termination tothe date of the offer of reinstatement, less their net earnings during such period,with backpay computed on a quarterly basis in the manner established by the Boardin F. W.Woolworth Co.,90 NLRB 289. Such pay loss shall be computed withinterest at the rate of 6 percent per annum in the manner set forth inIsis Plumbing& Heating Co.,138 NLRB 716. It will be further recommended that Respondentpreserve and make available to the Board upon request, all payroll records, socialsecurity payment records, timecards, personnel records and reports, and all otherrecords necessary and useful to determine the amount of backpay due and the rightsof reinstatement under the terms of these recommendations.Upon the foregoing findings of fact, and upon the entire record in the cases, Imake the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) of theAct.2.By discriminating against Samuel Nelson Finney and James E. Horn in regardto their hire and tenure of employment, thereby discouraging membership in theUnion, Respondent engaged in and is engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a(3) of the Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the cases, I recommend that Respondent Warren Paint and ColorCompany, Nashville, Tennessee, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Teamsters, Chauffeurs, Helpers & TaixcabDrivers Local Union No. 327, affiliated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or in any other labor organiza-tion, by laying off, discharging, or refusing to reinstate employees, or in any other man-ner discriminating in regard to their hire or tenure of employment or any term orcondition of employment.(b) Interrogating employees in a coercive manner; offering of promising employeesbenefits and threatening them with reprisal to discourage their union activities; makingstatements to create the impression that the employees' union activities are undersurveillance; requesting employees to tell other employees of Respondent's unlawfulpromises of benefit;or in any other manner interfering with,restraining,or coercingits employees in the exercise of their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer Samuel Nelson Finney and James E. Horn immediate and full reinstate-ment to their former or substantially equivalent positions without prejudice to theirm With respect to the broad order recommendedupon findingsof Section 8(a) (1) and(3) violations, seeN.L.R B v. EmpressPublishingCompany,312 U S. 42,6;N L R.B. v.EntwistleMfg.Co., 120 F. 2d 532 (C.A. 4). WARREN PAINT AND COLOR COMPANY501seniority or other rights or privileges,and make them whole for any loss of earningsin the manner set forth in "The Remedy"section of the Intermediate Report.(b) Preserve and,upon request,make available to the Board or its agents allpayroll and other records, as set forth in the"The Remedy"section of the IntermediateReport.(c)Post at its Nashville, Tennessee,plant copies of the attached notice marked"Appendix." 26Copies of said notice, to be furnished by the Regional Director for the Twenty-sixth Region shall, after being duly signed by Respondent, be posted immediatelyupon receipt thereof in conspicuous places and be maintained for a period of 60consecutive days.Reasonable steps shall be taken to ensure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-sixth Region, in writing, within20 days from the receipt of this Intermediate Report and Recommended Order, whatsteps Respondent has taken to comply herewith.2720 If these Recommendations are adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of the United States Courtof Appeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order."27 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read : "Notify the Regional Director for the Twenty-sixth Region, in writing, within 10days from the date of this Order, what steps the Respondent has taken to comply here-with."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discourage membership in Teamsters, Chauffeurs, Helpers &Taxicab Drivers, Local Union No. 327, Affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, or inany other labor organization,by laying off, discharging,or refusing to reinstateemployees,or in any other manner discriminating in regard to their hire andtenure of employment or any term or condition of employment.WE WILL not interrogate employees in a coercive manner; offer or promiseemployees benefits or threaten them with reprisal to discourage their union ac-tivities;make statements to create the impression that the employees' unionactivities are under surveillance;or request employees to tell other employees ofRespondent's unlawful promises of benefit.WE WILL NOT in any other manner interfere with, restrain, or coerce employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist the above-named,or any other,labor organization, to bargaincollectively through representatives of their own choosing,and to engage inany other concerted activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities.WE WILL offer the employees named below immediate and full reinstatementto their former or substantially equivalent positions,and make them whole forany loss of earnings they may have suffered by reason of the discriminationagainst them:Samuel Nelson FinneyJames E. HornAll our employees are free to become,remain,or refrain from becoming or re-maining,members of Teamsters,Chauffeurs,Helpers&TaxicabDrivers, LocalUnion No.327, Affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,or of any other labor organization.WARREN PAINT AND COLOR COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employees if they are presently servingin the Armed Forces of the United States of their right to full reinstatement upon 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplication in accordance with the SelectiveService Actafter discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Employees may communicate directly with the Board'sRegional Office,22 NorthFront Street,Seventh Floor Falls Building,Memphis, Tennessee,38103,TelephoneNo. Jackson7-5451,if they have any question concerning this notice or compliancewith itsprovisions.The Ready-Mix Concrete Company of Lawrence,KansasandTruck Drivers and Helpers Local Union No.696, affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America.Case No. 17-CA-2022.May9, 1963DECISION AND ORDEROn February 5, 1963, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Interme-diate Report and the entire record in this case, including the exceptionsand brief, and hereby adopts the findings,' conclusions,2 and recom-mendations 3 of the Trial Examiner to the extent indicated below.4'Although the Trial Examiner found that Respondent violated Section 8(a) (1) bythreatening its employees with loss of employment and other economic reprisals becauseof their union activity,adherence,and loyalty;by promising economic benefits to em-ployees who remained loyal to Respondent during the union campaign;and, by coercivelyinterrogating employees concerning their union activities,the identity of their unionleader, and the outcome of the scheduled election,and although the Trial Examinerrecommended a notice containing provisions for discontinuing these violations,he inadver-tently failed to provide remedies for these violations in his Recommended Order.We shalltherefore correct-this inadvertency in our Order herein.2While we adopt the Trial Examiner's conclusion that Respondent was discriminatorilymotivated in discharging employee Keith Kriesel, we do not rely upon the Trial Examiner'sreference to the fact that Respondent filed a charge against the Union and obtained aninjunction against certain picketing by the Union as evidence of such illegal motivation.8 In the remedial section of his Intermediate Report, the Trial Examiner recommendedthat Respondent reinstate Kriesel and award backpay to him from the date of his layoffon July 31, 1962, to the date on which Respondent offers to reinstate him.However, byletter dated August 30, 1962, Respondent had unconditionally offered reemployment toKriesel on a part-time basis commencing on September 5, 1962.All employees were thenon a part-time basis, and there is no claim that this was unlawful.In view of thesecircumstances,we concludethatKriesel forfeited his right to reinstatement by his failureto accept Respondent's unconditional offer, and that he is entitled to backpay only to142 NLRB No. 61.